UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1952



DONALD J. STRABLE,

                                              Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(6:06-cv-03541)


Submitted:   November 15, 2007            Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald J. Strable, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Donald J. Strable seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

deny Strable’s motion to proceed in forma pauperis and dismiss the

appeal for the reasons stated by the district court. Strable v.

South Carolina, No. 6:06-cv-03541 (D.S.C. Aug. 27, 2007).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           DISMISSED




                              - 2 -